ACCEPTED
                                                                                                   14-14-00401-CV
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                              1/23/2015 4:14:25 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                            CLERK


                                   Veronica L. Davis
                                   Attorney at Law                               FILED IN
                                                                          14th COURT OF APPEALS
                                       226 N. Mattson                        HOUSTON, TEXAS
                                 West Columbia, Texas 77486               1/23/2015 4:14:25 PM
                                        (979) 345-2953                    CHRISTOPHER A. PRINE
                                                                                   Clerk
                              (979) 345-5461 facsimile transmission


Christopher Prine, Clerk
Fourteenth Court of Appeals
301 Fannin, Suit 245
Houston, Texas 77002

               Re:    Cause No. 14-14-00401-CV; In the Estate of Robert L. Wright, Deceased;
                      In the Fourteenth Court of Appeals


Dear Mr. Prine,

Please find attached my request for Extension of Time to File Appellee’s Brief in response to the
postcard I received today.

I have also been provided notice that a supplemental Clerk’s Record was filed on January 9,
2015. Would you please forward a supplemental record to me at the above listed address.

Please be aware that my client is indigent. Therefore, I am requesting that the fee be waived or
taxed as costs in this case.

Thank you in advance for your immediate attention to this matter.


                                                            Sincerely yours,

                                                            /s/ Veronica L. Davis

                                                            Veronica L. Davis